DISSENTING OPINION
By LEVINE, J.
I concur in the judgment for the Standard Accident Insurance Company and dissent from the judgment for The Ohio Mutual Savings and Loan Company. My reasons are these:
In so far as concerns the litigation against The Ohio Mutual Savings and Loan Company, I am of the opinion that, since the money came into the hands of the late Judge Addams in his capacity as judge of the Juvenile Court, and it being’the amount *510awarded,by a jury in said court in favor of Viola M. Nichols in an appropriation proceedings, this fund unquestionably created a special trust in the hands of the late Judge Addams. He did not possess the usual powers of a trustee. There was no authority in him to make any use of the money even for the benefit of Viola M. Nichols. He was in fact only a custodian of the funds. Granting for the sake of argument that the late Judge Addams was under the circumstances within the scope of his authority to deposit the money with The Ohio Mutual Savings and Loan Company, he could not, in my opinion, under the law consent that said deposit is to be subject to the by-laws, rules and regulations of the Loan Company. While it is true that at the time the deposit was made by Judge Addams he signed his signature card and agreement to be bound by the bylaws, rules and regulations of the Loan Company and received a pass-book containing printed copies of said rules and regulations, yet it must be borne in mind that the Loan Company knew of the character of the funds and of the capacity of Judge Addams with reference thereto. This restraint placed upon the deposit that the same is to be subject to the by-laws, rules and regulations of the Loan Company is, in my opinion, of no effect whatsoever, as both parties to the arrangement under which the deposit was made are charged, with knowledge that such ’restraint upon the withdrawal of the fund cannot authoritatively or legally be,, made. This provision, therefore, found upon the signature card and in the pass-book is, in my opinion, of no effect whatsoever. The money came into the hands of the Loan Company with full knowledge on its part as to the character of the fund, and it follows as a matter of law that the Loan Company was bound to return the fund upon demand. The judgment of ' this court should, therefore, be for the plaintiff as against the Loan Company.
The Standard. Accident Insurance Company, the surety in this case, did not receive any part of the funds. It was not a party to the agreement between the late Judge Addams and the Loan Company. Its obligation must be measured by the terms of its own contract of suretyship and cannot be enlarged upon. The Surety Company made its contract with a view' to the existing arrangement made between the late Judge Addams and the Loan Company. It undertook and promised to pay if there be default upon the part of the Loan Company under the express arrangement made between it and Judge Addams. It made no other promise. It bound itself ta no other agreement. The Surety Company was not legally bound to examine into the legality of the arrangement between Judge Addams and the Loan Company. It made its promise with a view to the express contract existing by and between the parties. Its obligation under its contract of surety-ship only arose if there be default on the part of the Loan Company under the existing arrangements and agreements made between it and Judge Addams. Admittedly under said arrangement the default has not as yet occurred. The fact that the agreement between the parties when the deposit was made stated that the same is made subject to the by-laws, rules and regulations of the Loan Company, must be read 'as between'the parties to said agreement as a deposit to be paid on demand, and that the limitation and restraint upon withdrawal as found in the by-laws, rules and regulations of the Loan Company must be disregarded as between these parties does not enlarge the obligation of the Surety Company. It made its own contract- It promised to pay only if the Loan Company wrongfully fails to pay under its by-laws rules and regulations. It did not promise to pay if there is a failure to pay upon the part of the Loan Company upon demand. I, therefore, concur in the judgment in favor of the Suretyship Company.